
	

115 HR 2655 PCS: Small Business Innovation Protection Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 507115th CONGRESS2d Session
		H. R. 2655
		IN THE SENATE OF THE UNITED STATES
		July 11, 2018Received; read twice and placed on the calendarAN ACT
		To amend the Small Business Act to expand intellectual property education and training for small
			 businesses, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Innovation Protection Act of 2017. 2.DefinitionsIn this Act—
 (1)the term Administrator means the Administrator of the SBA; (2)the term Director means the Under Secretary of Commerce for Intellectual Property and Director of the USPTO;
 (3)the term SBA means the Small Business Administration; (4)the term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a));
 (5)the term small business development center means a center described in section 21 of the Small Business Act (15 U.S.C. 648); and (6)the term USPTO means the United States Patent and Trademark Office.
 3.FindingsCongress finds that— (1)the USPTO and the SBA are positioned to—
 (A)build upon several successful intellectual property and training programs aimed at small business concerns; and
 (B)increase the availability of and the participation in those programs across the United States; and (2)any education and training program administered by the USPTO and the SBA should be scalable so that the program is able to reach more small business concerns.
			4.SBA and USPTO partnerships
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator and the Director shall enter into a partnership agreement under which the Administrator and Director shall—
 (1)develop high-quality training, including in-person or modular training sessions, for small business concerns relating to—
 (A)domestic and international protection of intellectual property; and (B)how such protections should be considered in the business plans and growth strategies of the small business concerns; and
 (2)leverage existing training materials already developed to educate inventors and small business concerns.
 (b)TrainingThe training developed under subsection (a) may be provided by the Administrator, the Director, or small business development centers established under section 21 of the Small Business Act (15 U.S.C. 648)—
 (1)through electronic resources, including Internet-based webinars; and (2)at physical locations, including at—
 (A)a small business development center; or (B)the headquarters or a regional office of the USPTO.
 5.Small Business Development CentersSection 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)) is amended— (1)in subparagraph (S), by striking and at the end;
 (2)in subparagraph (T), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (U)training developed by the Administrator and the Director of the United States Patent and Trademark Office, which may be delivered in person or through a website to small business concerns relating to—
 (i)domestic and international intellectual property protections; and (ii)how such protections should be considered in the business plans and growth strategies of the small business concerns.
						.
			
	Passed the House of Representatives July 10, 2018.Karen L. Haas,Clerk
	July 11, 2018Received; read twice and placed on the calendar
